DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: no prior art reference of record or combination of analogous prior art references of record discloses or renders obvious all of the limitations of claim 1, specifically the feature of “the plate body is provided with nets for collecting dirt, and each of the nets is located just under the one of the plurality of dirt collecting holes, a lower portion of the net is funnel-shaped and is provided with a connecting tube, a plurality of conveying pipes is also arranged below the plate body, each of the plurality of conveying pipes is communicated with at least a portion of the plurality of connecting tubes, and each of the plurality of connecting tubes is communicated with a corresponding one of the plurality of conveying pipes, a first end of each of the plurality of conveying pipes is closed while a second end passes through the plate body and is located above the plate body,” in conjunction with the remaining limitations.
Lecuru et al., FR 2190351, for example, teach or render obvious a planting plate comprising: a plate body (see figures 1 and 2); and at least four feet (forming narrowed portion of 12; see id.), wherein the plate body is a rectangular plate, the at least four feet are arranged on a bottom surface of the plate body, and four corners of the bottom surface of the plate body are each provided with one of the at least four feet, a plurality of planting holes (12; see translation at page 1, paragraph 9) is formed in the plate body see figure 1), a plurality of dirt collecting holes (13; see figure 2 and translation at page 1, paragraph 9, noting that the “ventilation chimneys” meet the functional limitation of “dirt collecting” and are holes) is formed around each of the plurality of planting holes (see figure 1), the plurality of planting holes and the plurality of dirt collecting holes penetrate through a top surface and the bottom surface of the plate body (see figure 2), each of the plurality of dirt collecting holes is trumpet shaped (compare figure 2, with Applicant’s figure 4), and a large-diameter end of each of the plurality of dirt collecting holes is positioned on the top surface of the plate body (Lecuru et al. render this feature obvious, as the modification amounts to merely a change in shape).
It might have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to combine the teachings of Lecuru et al. with, for example, Reynolds, U.S. Patent No. 4,967,508, to arrive at the claimed fixing devices each comprising a fixing sleeve (Reynolds 11) arranged on a plate body (Reynolds 10) and coaxial with a planting hole (see Reynolds at figure 1), a top surface of the fixing sleeve is higher than the top surface of the plate body (see Reynolds at figure 2), two clamping members (Reynolds 20) arranged at an upper portion of the fixing sleeve and bilaterally symmetrical (see Reynolds at figures 1 and 2), each of the two clamping members comprises an arc clamping plate (Reynolds 22), a screw (Reynolds 21), and an adjustment knob (Reynolds 26), with additional features as claimed (see id.), in order to fixedly clamp plants within the planting holes and prevent inadvertent removal. It might have been additionally obvious to a person having ordinary skill in the art at the time of Applicant’s invention to combine the teachings of Lecuru et al. and Reynolds with, for see Frew at figure 6B and paragraphs [0033] and [0039]) that sleeves a periphery of the fixing sleeve (see id.), in order to provide a decorative accessory for improving the aesthetics of the planting plate. See Frew at paragraphs [0007] and [0009]. Additionally, some of the prior art references of record teach conveying pipes similar to those recited in claim 1 (see, e.g., Sato, JP 03123606, at figure 3; Ogawa, U.S. Patent No. 4,897,188, at figures 2 and 13), and modifying the combined teachings of the prior art above with teachings of conveying pipes might have been obvious in order to remove debris.
However, none of the prior art references of record teaches or renders obvious all of the features of the claimed nets provided with a connecting tube.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271. The examiner can normally be reached M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L TSANG/           Primary Examiner, Art Unit 3642